—Proceeding pursuant to CPLR article 78 (transferred to this Court by-order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Pursuant to two misbehavior reports, petitioner was charged with violation of prison disciplinary rules prohibiting, inter alia, assault, fighting and possession of a weapon. After a combined hearing on both misbehavior reports, petitioner was found guilty of all charges. We find that there was substantial evidence to support the finding of guilt. Although the correction officers who testified at the hearing did not observe the fight, their testimony that petitioner admitted heating oil and throwing it at an inmate, along with petitioner’s admissions contained in the misbehavior reports augmented by his testimony that he heated the oil and fought with the inmate, provide substantial evidence to support the administrative determination (see, Matter of Rizzuto v Coombe, 225 AD2d 961, 962; Matter of Faison v Stinson, 221 AD2d 746, 747). Inasmuch as there is substantial evidence supporting the charges, we find petitioner’s contention that the Hearing Officer premised petitioner’s guilt upon a finding of conspiracy to be without merit. Petitioner’s defense of justification and the conflicting testimony raised issues of credibility for the Hearing Officer to resolve (see, Matter of Crandall v Coughlin, 219 AD2d 823). Furthermore, the record does not support petitioner’s contention that the Hearing Officer was biased or that the outcome of the hearing was a result of such bias (see, id.).
Cardona, P. J., White, Casey, Peters and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.